In a proceeding to CPLR article 78, inter alia, to enjoin the respondent board of education from requiring petitioner to submit to a psychiatric examination, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated August 15, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. The directive that petitioner submit to a psychiatric examination was not arbitrary or unreasonable on the record presented. There was ample evidence of an unprofessional pattern of behavior which was cause for concern in the school district, where petitioner held the sensitive position of administrator of the district’s special education program. The attention of the parties is called to section 913 of the Education Law, which places a limitation on the persons who may be selected to conduct such an examination. We have considered petitioner’s other contentions and find them to be without merit. Mollen, P. J., Latham, Suozzi, Gulotta and Cohalan, JJ., concur.